Citation Nr: 0929687	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  05-22 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to 
August 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.

In January 2007, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.

In April 2007 and November 2008, the Board remanded this case 
for further evidentiary development.  The requested 
development was completed, and the case has now been returned 
to the Board for further appellate action.

It appears from recent correspondence that the Veteran is 
seeking an increased rating for his lumbar spine disability.  
Such matter is REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran is service-connected for residuals of a right 
knee injury evaluated as 30 percent disabling and residuals 
of a lumbar spine injury evaluated as 20 percent disabling, 
for a combined evaluation of 40 percent from October 31, 
2003.

2.  The Veteran has an associate's degree in nursing, a 
bachelor's degree in social psychology, a master's degree in 
human relations, and a master's degree in health facilities 
management.  He has work experience as a nurse, a skills 
trainer, a cashier, and a delivery person, and last worked 
full-time in 1998.

3.  The Veteran's service-connected disabilities do not 
preclude him from securing or following a substantially 
gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In this case, in a July 2004 letter issued prior to the 
decision on appeal, and in May 2007 and December 2008 
letters, the Veteran was provided notice regarding what 
information and evidence is needed to substantiate a claim 
for TDIU, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence 
will be obtained by VA.  Letters dated in March 2006, May 
2007, and December 2008 advised the Veteran of how disability 
evaluations and effective dates are assigned, and the type of 
evidence which impacts those determinations.  The case was 
last adjudicated in June 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, VA treatment records and 
examination reports, Social Security Administration (SSA) 
records, and hearing testimony.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by testifying at a hearing 
and by providing written argument supporting his claim (with 
citation to 38 C.F.R. § 4.16(b)).  Thus, he was provided with 
a meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notices is not shown to have any effect on the 
case or to cause injury to the Veteran.  Therefore, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2008).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2008).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability, and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2008).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if a veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  The existence or degree of nonservice-
connected disabilities will be disregarded if the above-
stated percentage requirements are met and the evaluator 
determines that the service-connected disabilities render him 
incapable of substantially gainful employment.  38 C.F.R. 
§ 4.16(a) (2008).

For a veteran to prevail on a claim for a TDIU rating, the 
record must reflect some factor which takes the case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  The question 
is whether the Veteran is capable of performing the physical 
and mental acts required by employment, not whether the 
Veteran can find employment.  See 38 C.F.R. 4.16(a) (2008); 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

In this case, the Veteran is service-connected for residuals 
of a right knee injury evaluated as 30 percent disabling and 
residuals of a lumbar spine injury evaluated as 20 percent 
disabling, for a combined evaluation of 40 percent from 
October 31, 2003.  Thus, his service-connected disabilities 
do not meet the above-stated percentage requirements.  As 
such, the criteria for a TDIU under 38 C.F.R. § 4.16(a) are 
not met.

That notwithstanding, it is the policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of a service-connected 
disability shall be rated totally disabled.  38 C.F.R. § 
4.16(b).  Thus, if a veteran fails to meet the rating 
enunciated in 38 C.F.R. § 4.16(a), as here, an extraschedular 
rating is for consideration where a veteran is unemployable 
due to service-connected disability.  38 C.F.R. § 4.16(b).  
Therefore, the Board must evaluate whether there are 
circumstances in the Veteran's case, apart from any 
nonservice-connected condition and advancing age, which would 
justify a total rating based upon individual unemployability 
on an extraschedular basis.  See Van Hoose v. Brown, 4 Vet.  
App. 361, 363 (1993).

The record reveals that the Veteran has an associate's degree 
in nursing, a bachelor's degree in social psychology, a 
master's degree in human relations, and a master's degree in 
health facilities management, and that he has work experience 
as a nurse, a skills trainer, a cashier, and a delivery 
person.  The Veteran has asserted on numerous occasions that 
he last worked full-time as a nurse in 1998.  The Veteran has 
also reported a history of self-employment as recently as 
June 2000 as well as employment as a pizza delivery driver as 
recently as October 2001, although neither of these jobs were 
characterized as full-time work.  On a July 2004 VA Form 21-
8940, the Veteran reported that the date he last worked full 
time was in February 2004, but he also noted that he had 
earned no money in the past 12 months due to being unemployed 
and unable to work.  Thus, it appears the February 2004 date 
provided was a misstatement.

In a May 2000 VA treatment record, it was noted that the 
Veteran had worked as an intensive care unit nurse for 10 
years, but that he quit working two years prior apparently 
due to pain.  In a June 2000 VA treatment record, it was 
noted that the Veteran had started a new job as a cashier 
three days prior, but that he was unsure if he would be able 
to keep the job because his back pain had worsened since the 
first day.  In a July 2000 VA treatment record, it was noted 
that a goal of physical therapy for the Veteran's back was to 
decrease his pain level to 4/10 with activity to allow him to 
return to gainful employment.

On a December 2000 SSA disability report, the Veteran stated 
that his disabilities limited his ability to work because at 
times he could not walk or focus due to great pain, and at 
times he had as much pain sitting as he had standing.  In a 
February 2001 SSA record, it was noted that the Veteran had 
not worked in three years because of back pain.  In another 
February 2001 SSA record, it was noted that the Veteran's 
residual functional capacity (RFC) was medium, based on pain 
history.  In a March 2001 SSA record, it was noted that the 
Veteran could stand and sit for about 6 hours in an 8-hour 
workday.  Thereafter, in March 2001, the SSA determined that 
the Veteran's condition (to include chronic back, knee, and 
hip pain) was not severe enough to keep him from working, and 
that he had the ability to return to the types of work he had 
done in the recent past.  In June 2001, the SSA determined 
that the Veteran's condition (to include back, hip, knee and 
thigh pain), while it might keep him from doing any of his 
past jobs, should not keep him from doing other less 
demanding work.  In a July 2001 SSA record, it was noted that 
the Veteran remained unable to engage in consistent 
substantial gainful activity (SGA), even though he was 
currently working part-time below SGA level.

The Veteran underwent an SSA evaluation in July 2002.  The 
examiner noted that the Veteran's low back pain and pain in 
both knees was so severe that, coupled with obesity, he was 
unable to work and could not sit or stand for prolonged 
periods of time.  The examiner concluded that the Veteran was 
markedly obese, disabled, and unable to work, and it was the 
examiner's belief that the Veteran could not be rehabilitated 
due to his size.  Thereafter, in September 2002, the SSA 
determined that the Veteran was disabled as of October 2, 
1998, due to degenerative disc disease of the lumbar spine, 
osteoarthritis of both knees, and morbid obesity, as he was 
deemed to be limited to what amounted to less than sedentary 
work and had no transferable skills.  SSA determined that the 
Veteran had the RFC to lift/carry 20 pounds occasionally and 
10 pounds frequently; sit for 30 minutes continuously, less 
than 6 hours in an 8-hour workday; and stand/walk for 2 hours 
in an 8-hour day.  It was further determined that the Veteran 
was unable to perform his past work as a nurse, skills 
trainer, cashier, or delivery person.

The Veteran underwent a VA orthopedic examination in March 
2004.  At that time, his functional losses included doing 
heavy housework and lifting more than 20 pounds.  However, he 
spent his days doing light housework, watching television, 
and cooking, and he was able to drive a vehicle.  It was 
noted that the Veteran did not use a back brace and rarely 
used a cane.  An opinion regarding his employment ability was 
not provided.

The Veteran underwent another VA orthopedic examination in 
January 2005.  On that occasion, he reported that, due to his 
back and knee condition, he had been unable to work in the 
past few years as a nurse, which was his most recent job 
occupation.  However, the Veteran reported that he functioned 
"okay" around the house, with the exception of being unable 
to squat due to his knee condition.  It was noted that he 
used a cane only on an intermittent basis and did not use a 
knee brace.  The examiner opined that the Veteran would be 
unable to seek employment for an occupation which would 
require prolonged standing.  However, the examiner went on to 
opine that the Veteran seemed to do well at rest with regard 
to his knee and that he could be employed in an occupation 
which did not require standing on the knee.  At a peripheral 
nerves examination on the same day, it was noted that the 
Veteran's low back pain had slowly gotten worse over time, to 
the point where he was unable to do his work as a registered 
nurse, and that he left work and went on disability in 1998.  
In June 2005, the January 2005 VA orthopedic examiner noted 
that he could not comment on the work effect from the 
Veteran's back disability, as he did not interview the 
Veteran regarding that condition.

At his January 2007 Travel Board hearing, the Veteran 
reported that he did not wear a back brace and that he walked 
with a cane sometimes.  He also testified that he could not 
work at any type of job, including a desk job, because he 
could not stand or sit for very long.

Pursuant to the Board's April 2007 remand, the Veteran was 
afforded another VA orthopedic examination in July 2008.  The 
examiner reviewed the claims file and discussed the Veteran's 
self-reported history regarding his service-connected lumbar 
spine and right knee disabilities.  At that time, his 
functional limits regarding his back included sitting for 
about 30 minutes (prior to having to get up and move around 
due to pain), standing and walking for about 5 minutes, and 
lifting about 25 pounds at most.  With regard to his right 
knee, the Veteran denied any real significant activity 
effects.  The Veteran stated that he did limit his climbing 
and squatting, more so for his back disability than for his 
right knee disability.  For both disabilities, it was noted 
that he used a cane intermittently during flare-ups, but did 
not use a back or knee brace, and had not been incapacitated 
in the past 12 months from either disability.  The examiner 
noted that the Veteran was a nurse who had been receiving SSA 
benefits as a result of his lumbar spine disability for the 
past few years.

The July 2008 examiner opined that, in his medical opinion, 
the Veteran's unemployment is more likely related to his 
service-connected lumbar spine disability as opposed to his 
service-connected right knee disability and other medical 
conditions.  The examiner stated that the Veteran's right 
knee disability would not preclude him from more sedentary 
restricted activity employment, based on history given by the 
Veteran.  He expressed his belief that the Veteran was mainly 
unemployable due to his service-connected lumbar spine 
condition (and rated as such through the SSA).

In its November 2008 remand, the Board concluded that the 
July 2008 examiner's opinion appeared to be largely based on 
the SSA's findings, rather than on the objective medical 
evidence.  In addition, the examiner's diagnosis of 
degenerative disc disease for the Veteran appeared to be 
unsupported by the medical evidence.  Pursuant to the Board's 
November 2008 remand, the July 2008 examiner was asked to 
clarify his previous statements and to render an opinion as 
to whether the Veteran's service connected lumbar spine and 
right knee disabilities, without regard to his age or 
nonservice connected disabilities, currently preclude him 
from obtaining or retaining gainful employment.

In May 2009, the July 2008 examiner clarified that the 
Veteran was receiving SSA disability benefits for his back, 
both knees, and morbid obesity.  He also included medical 
evidence to support his diagnosis of degenerative disc 
disease for the Veteran.  The examiner opined that the 
Veteran would not be precluded from doing light sedentary 
work, as he is able to sit for periods of time (at least 30 
minutes) before he has to get up and move around, and he 
could also do light lifting.  The examiner explained that 
this assessment would hold true for the right knee as well, 
as the Veteran was less restricted with his right knee as 
compared to his lumbar spine.  The examiner acknowledged that 
the Veteran's back condition would be the more limiting 
condition regarding employment, as opposed to the right knee 
condition, due to the activity restrictions discussed at the 
July 2008 examination.

As noted above, the Veteran does not meet the schedular 
criteria for entitlement to TDIU.  The issue in this case is 
whether the Veteran is capable of performing the acts 
required by any type of gainful employment to warrant 
extraschedular consideration.  The Board acknowledges that 
the evidence is consistent in showing that he probably cannot 
perform his prior work as a nurse due to his back and right 
knee disabilities.  However, the July 2008 examiner assessed 
the Veteran's functional capacity in light of both of his 
service-connected disabilities and opined that the Veteran 
could do light sedentary employment, as he could sit for at 
least 30 minutes at a time and do light lifting.  In 
addition, in a June 2009 statement, the Veteran himself 
acknowledged that he may be able to do sedentary work with 
regard to his right knee, but that his injuries also included 
his low back, right hip, and right leg.  The Board notes that 
the right hip and right leg injuries are not service-
connected, and therefore the effects of such injuries have no 
bearing on this TDIU claim.  Finally, the Board reiterates 
that the Veteran is highly educated and has a wide range of 
job skills and experience.

In summary, the Veteran is service-connected for residuals of 
a right knee injury and residuals of a lumbar spine injury 
with a combined evaluation of 40 percent from October 31, 
2003.  Therefore, he does not meet the schedular requirements 
for a TDIU.  Moreover, the preponderance of the competent 
evidence reflects that his service-connected disabilities 
would not prevent sedentary employment.  The Board finds that 
the competent medical evidence of record is of greater 
probative value than the statements of the Veteran.  Thus, 
the Board finds that the preponderance of the evidence is 
against a finding that the Veteran's service-connected 
disabilities alone are of such severity as to preclude his 
participation in all forms of substantially gainful 
employment, such that referral for extraschedular 
consideration is warranted.  Accordingly, entitlement to a 
TDIU is denied.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


